 THE EAST DAYTON TOOL AND DIE CO.The East Dayton Tool and Die Co. and InternationalUnion of Electrical, Radio and Machine Workers,AFL-CIO-CLC, and its Local 668. Case 9-CA-8887October 31, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINS.MURPHY. AND TRUESDALEOn May 30, 1975, Administrative Law Judge Hen-ry L. Jalette issued the attached Decision in this pro-ceeding. Thereafter, Respondent and the ChargingParty, herein also called the Union, filed exceptionsand supporting briefs.On April 8, 1977, the Board, having determinedthat this and another case involving an employer'sobligations to furnish certain types of information tothe collective-bargaining representative of its em-ployees presented issues of importance in the admin-istration of the National Labor Relations Act, asamended, scheduled oral argument for May 18, 1977.Thereafter, oral argument was rescheduled to Sep-tember 8, 1977, at which time the General Counsel.the Charging Party, and amici curiae presented argu-ments. lThe Board has considered the record and the at-tached Decision in light of the exceptions, briefs, oralarguments, and the amicus briefs, and has decided toaffirm the rulings, findings, and conclusions of theAdministrative Law Judge only to the extent consis-tent herewith.2The Union was certified as representative ofRespondent's production and maintenance employ-ees in December 1971. Subsequently, the parties exe-cuted a collective-bargaining agreement effectiveApril 1, 1972, through March 31. 1975, which con-tained, inter alia, the following provisions:4.01 The provisions of this Agreement shall beapplied to all employees by the Company andThe Equal Employment Ads isor' (Council and the International L nion:United Automobile. Aerospace & Agricultural Implement Workers ofAmerica: UAW, presented oral argument as arric ciiurae and the EqualEmployment Opportunity Commission, as armtui ciuritae, presented oral ar-gument and submitted a briefCounsel for Respondent, by letter dated April 25, 1977, averred that Re-spondent had ceased doing business and, therefore, moved that this pro-ceeding be dismissed. "It is well settled that mere discontinuance in businessdoes not render moot issues of unfair labor practices alleged against a re-spondent." Armitage Sandand Gravel. Inc, 203 NLRB 162, 166 (1973), enfdin part 495 F.2d 759 (6th Cir. 1974). See also Southp.ort Petroleum (Comparnv. N.L.R.B.. 315 U.S. 100 (1942). Accordingly, the motion to dismiss isdenied.2 Member Truesdale points out that although he was not on the Board atthe time the case was orally argued he has read the transcript of the oralargument before joining his colleagues hereinthe Union and all employees in the bargainingunit in accordance with the provisions of appli-cable law without discrimination with respect toany term or condition of employment, as a re-sult of and/or on the basis of said employee'srace, color, creed, age (from age 40 to age 65)sex, national origin, union membership or non-membership in the Union.4.02 The Company and the Union agree to pro-vide equal employment opportunities withoutregard to race, color, creed, or national origin.This Agreement shall apply to hiring, placement,upgrading, transfer or demotion, recruitment,advertising or solicitation for employment, treat-ment during employment, rates of pay or otherforms of compensation, selection for training(including apprenticeship), layoff or terminationand both the Company and the Union pledge todo any and all things which may be necessary inthe future to provide equal employment oppor-tunities.By letter dated July 19, 1974, the Union advisedRespondent that the Union had undertaken an affir-mative action program "to eliminate all race and sexdiscrimination in plants represented by IUE-AFL-CIO-CLC and its locals." Further, in order "to com-plete an appropriate analysis and reach the correctconclusions concerning potential race and sex dis-crimination problems at East Dayton," the Union re-quested, in pertinent part, the following informa-tion: 3!. The total number of males, females, whites,blacks, and other minorities who sought employ-ment, and the total number in each group who wereactually hired in 1973 and 1974, respectively.2. The master plans containing the agreements be-tween Respondent and insurance carriers who pro-vide medical insurance coverage, sickness and acci-dent insurance coverage, and life insurance coveragefor the unit employees.3. The reason or reasons why Respondent em-ployed so few females and blacks.Respondent refused to supply the information re-quested and the Union consequently filed the chargeinitiating this proceeding.The Administrative Law Judge found, and weagree for the reasons stated by him and those setforth below, that the Union was entitled to the re-The dissent gies credence to Respondent's belated assertion that it wasunder no dutl to furnish information to the International because the Localwas the exclusise bargaining representatlse of its employees. Ans doubtRespo,ndent could have had on that score was removed when the Localjoined in filing the charge and a complaint issued alleging that Respondenthad unlawfully refused to furnish the information See Earas 7leas Steel(Ca.srngi ('orpan, Inc .191 NLRB 113 (1971), enfd 457 F.2d 879 (5th ( ir1972)141 DECISIONS OF NATIONAL LABOR RELATIONS BOARDquested information regarding applicants for enl-ployment.As indicated by the July 1974 letter and the uncon-troverted testimony of the Union's witnesses at thehearing, the Union was aware at the time of its re-quest for information that Respondent employed nofemale and only 3 black workers in a unit of approxi-mately 105 employees, and it requested the statisticalinformation regarding the race and sex of applicantsfor employment in order to make a preliminary as-sessment of possible explanations for the situation.In our view, the Union was properly seeking to ascer-tain whether the Respondent might be engaging indiscriminatory hiring practices. As the Board statedin Tanner Motor Livery, Ltd., quoted by the Adminis-trative Law Judge, "an employer's hiring practicesare of vital concern to employees inasmuch as suchpolicies and practices inherently affect terms and con-ditions of employment." 4Under these circumstances, we conclude that theinformation sought as to applicants was relevant andnecessary. As the Supreme Court has observed:There can be no question of the general obli-gation of an employer to provide informationthat is needed by the bargaining representativefor the proper performance of its duties....Similarly, the duty to bargain unquestionablyextends beyond the period of contract negotia-tions and applies to labor-management relationsduring the term of an agreement.5Indeed, as quoted above, the collective-bargainingagreement in effect between Respondent and theUnion at the time of the Union's request for informa-tion specified that the parties would "provide equalemployment opportunities without regard to race,color, creed, or national origin"; that "[t]his Agree-ment shall apply to hiring"; and that "the Companyand the Union pledge to do any and all things whichmay be necessary in the future to provide equal em-ployment opportunities." Far from considering hir-ing a management prerogative, it is clear that theparties themselves considered nondiscrimination anappropriate subject for collective bargaining andagreed to include explicit provisions proscribing dis-crimination and requiring equal employment oppor-tunities in their agreement.We do not agree with our dissenting colleague thatbecause the Union's request was not based on the4148 NLRB 1402. 1404 (1964), enforcement denied on other grounds 419F.2d 216 (9th Cir. 1969).Our dissenting colleague argues that our reliance on Tanner is misplacedbecause that case did not involve alleged violations of Sec. 8(aX5) of theAct. However. we are not citing Tanner for the proposition that an employeris obligated to bargain about hinng, but only for its holding set forth aboveN L.R.B. v. Acme Industrial Co., 385 U.S. 432. 435 436 (1967).need to implement the nondiscrimination provisionsof the contract, and because the Union may havebeen seeking the information at least in part in orderto protect itself from charges that it had engaged inunlawful discrimination, it is not entitled to informa-tion. It is undisputed that the collective-bargainingagreement required each of the parties thereto to re-frain from discriminating on the basis of race and/orsex, and it is equally clear that the Union was con-cerned about the possibility that Respondent mayhave discriminated in its hiring practices. In thesecircumstances, we do not see any persuasive reasonfor requiring the Union to cite specifically the con-tract provisions, i.e., to say the "magic words," inorder to find that the information is relevant to theUnion's right to police the contract. We further con-clude that the Union's expressed concern that it maybe required to defend against a charge of unlawfuldiscrimination based on alleged acquiescence in Re-spondent's hiring practices is not inconsistent with itsrepresentative function.Accordingly, on the basis of the foregoing, weagree with the Administrative Law Judge that therequested information as to race and sex of appli-cants for employment is necessary and relevant tothe Union's performance of its bargaining obliga-tion.6Notwithstanding this conclusion, we disagree withthe Administrative Law Judge's further finding thatRespondent was required to respond to the Union'squery as to why Respondent had no female and veryfew black employees. In asking Respondent to pro-vide reasons for its failure to hire more black andfemale employees, the Union is not requesting dataon which to base informed decisions as to how tobest carry out its responsibilities as collective-bar-gaining representative. On the contrary, it appearsthat by this request the Union is seeking a subjectiveresponse or argument rather than objective informa-tion. Indeed, it may be that disclosure of the data asto race and sex of applicants for employment will6 We find no merit to Respondent's contention that it is not obligated toprovide this information because the Union seeks it in furtherance of its"internally adopted affirmative action program." Once requested informa-tion is found to be relevant to the Union's representative function, it is notcontrolling that such information might also be used for other purposes. See(urtis.s-Wright Corporation, 193 NLRB 940. 953 (1971): Metropolitan LifeInsuraune (oompans. 150 NL.KRB 1478 (1965).Having found that the Union has demonstrated the relevance of the re-quested information as to race and sex of applicants for employment, wefind it unnecessary to determine whether such information is presumptivelyrelevant. Cf. C'urtiss-Wright Corporation, Wright Corporation, Wright Aero-nautical Divsion v. N L RB.. 347 F.2d 61 (3d Cir. 1965).We further agree with the Administrative Law Judge that the Union isentitled to the information requested as to the race and sex of those appli-cants for employment actually hired. As fully discussed in our Decision inWestinghouse Eleetris Corporation, 239 NLRB 106. also issued today, a col-lective-i-argaining representative is entitled to information as to the race andsex of employees in the unit it represents142 THE EAST DAYTON TOOL AND DIE CO.provide the answer to the question of why Respon-dent does not have any female or more black em-ployees in the unit; i.e., it is possible that there havebeen no black or female applicants. Accordingly, weconclude that Respondent has not violated Section8(a)(5) and (I) of the Act by refusing to provide itsreasons for not hiring more female and black em-ployees.With regard to the Union's request for copies ofmaster agreements between Respondent and variousinsurance carriers, the Administrative Law Judge ap-parently found that the Union had not met its bur-den of showing that such agreements were relevantand/or necessary to the Union's function as collec-tive-bargaining representative and, therefore, con-cluded that Respondent was under no obligation toproduce them. Contrary to the Administrative LawJudge, we conclude that the Union is entitled to cop-ies of the master insurance agreements insofar assuch agreements pertain to unit employees.7It is well established that "group insurance is en-compassed within the concept of wages" and, there-fore, information about insurance is presumptivelyrelevant.8Booklets merely containing summaries ofinsurance benefits are not sufficiently comprehensiveto provide a bargaining representative with all theinformation necessary to adequately perform itsfunction of policing the contract. In this regard, it ispertinent that the Union alleges that it is requestingonly information to which its collective-bargainingagreement with Respondent refers, and the recordindicates that the insurance policies which the con-tract specifies were to be attached thereto in the formof various appendixes are not, in fact, so attached. Asnoted, supra, however, it is not entirely clear whetherthe Union seeks copies of the insurance agreementsin their entirety or only those portions of the planswhich pertain to unit employees. Inasmuch as thepresumption of relevance does not apply to informa-7 The original request for copies of the master agreements, contained inthe above-discussed July 19, 1974, letter from the Union's district generalcounsel to Respondent's president, requested in part:A copy of the master plan or the master agreement for the following:(a) Medical insurance coverage(b) S & A benefit coverage(c) Life insurance coverageand did not specifically limit the request to insurance as to unit employees.The complaint herein, however, alleged that Respondent unlawfully refusedto furnish the Union "the master plans containing the agreements betweenRespondent and insurance carners who provide medical insurance cover-age. sickness and accident insurance coverage and life insurance coveragefor the unit employees." (Emphasis supplied.) Thus, it is not entirely clearwhether the Union and the General Counsel allege that Respondent is obh-gated to furnish the Union with the master plans only insofar as such planspertain to unit employees or with copies of all plans which contain coveragefor unit employees regardless of what other information may be included inthe latter plans.8 Siowe-Wood'ard. Inc., 123 NLRB 287 (19591.tion concerning nonunit members and the Unionhas neither argued nor adduced evidence as to thenecessity for such information as it relates to nonunitemployees, we shall order Respondent to furnishonly those portions of the master insurance agree-ments which pertain to unit employees.t'Upon basis of the foregoing and the entire record,we issue the following:ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, theEast Dayton Tool and Die Co., Dayton, Ohio, itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain with International Unionof Electrical, Radio and Machine Workers, AFL-CIO-CLC, and its Local 668, as the exclusive bar-gaining representatives of Respondent's employees inthe appropriate unit described below, by refusing tofurnish the information requested on July 19, 1974.respecting the race and sex of applicants for employ-ment during the years 1973 and 1974, including therace and sex of those applicants hired. The appropri-ate unit is:All production and maintenance employees ofRespondent at its Dayton, Ohio, plant, exclud-ing designers, checkers, and detailers in the de-sign room, and guards and supervisors as de-fined in the Act.(b) Refusing to bargain with the above-named la-bor organization, as the exclusive bargaining repre-sentative of the employees in the unit describedabove, by refusing to furnish copies of the masterplans, insofar as such plans pertain to unit employ-ees, containing the agreements between Respondentand insurance carriers who provide medical insur-ance coverage, sickness and accident insurance cov-erage, and life insurance coverage for unit employ-ees.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their rights to self-organization, to form, join, orassist the above-named or any other labor organiza-tion, to bargain collectively through representatives9Cf ('ur/iss- right Corporation, Hr/t~rl A4eronautical Di:rsron v .. LR B.347 F.2d 61 3d ('ir 1965) enfg 145 Nl.RB 152, 157 (19631.i1The Lnion apparently initially requested the Information as to insur-ance agreements in order to determine whether the plans contained ani.provisions which might unlawfully discriminate on the basis of sex As ds-cussed above. we conclude that the insurance plans, insofar as they appl\ tounit employees. are presumptively relevant. It is. therefore. immatenalwhether the Union also sought the information in order to ascertain whetherthe plans might contain discriminators pr-'Mslons143 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof their own choosing, and to engage ini concertedactivities for the purpose of collective bargaining orother mutual aid or protection as guaranteed by Sec-tion 7 of the Act, or to refrain from any or all suchactivities.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Upon request, furnish to the above-namedUnion a copy of the data respecting the race and sexof applicants for employment including those hired,during the years 1973 and 1974, as requested in theUnion's letter of July 19, 1974.(b) Upon request, furnish to the above-namedUnion copies of the master plans, insofar as suchplans pertain to unit employees, containing theagreements between Respondent and insurance car-riers who provide medical insurance coverage, sick-ness and accident insurance coverage, and life insur-ance coverage for unit employees.(c) Post at its Dayton, Ohio, facility copies of theattached notice marked "Appendix."" Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 9, after being duly signed by Re-spondent's authorized representative, shall be postedby Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.MEMBER MURPHY. concurring in part and dissentingin part:I cannot join in this decision requiring an em-ployer to supply a union with information about therace and sex of applicants for employment-- -regard-less of whether the applicants ever became membersof the unit represented by the onion. By so holding,my colleagues are expanding the responsibility andliability of unions under this Act and under Title VIIof the Civil Rights Act of 1964 '2 as well. Since Iagree with the majority that the International Unionwas not entitled to Respondent's reasons for not hir-ing more female and black employees (though nottheir rationale for so holding), and inasmuch as Il In the event that this Order is enforced by a judgment of a InitedStaite, (Court o1 Appeals. thb words iI tuhe notice reading "Posted bh Orderof the National Laboir Relations Board"'' shalil read "Posted Pursuant to aJudgment of the United Siaics ('ourt of Appeals Enforcing anl Order .of theNational Labor Relations Board"II 42 I S.('. 2000efind for other reasons that the requesting Interna-tional Union was not the party entitled to informa-tion about the insurance contracts, I would dismissthe complaint in its entirety.The Board in this case is placing a heavy burdenon unions-albeit here at the Union's request-which unions are ill equipped to handle; that is, theduty to represent applicants for employment eventhough the applicants are not hired for reasons otherthan those barred by the National Labor RelationsAct.At no time in the 43 years of this Act's existencehas a Board or court decision held a union responsi-ble for an employer's exercise of its management pre-rogative-the right to hire so long as the decision wasnot made to encourage or discourage union or otherconcerted activity. The majority is thus in effect leg-islating and extending the provisions of this andother laws.' For, if the majority decision here pre-vails, be not surprised that unions in future cases un-der title VII, and under other statutes as well, will befound liable if an applicant is not hired for reasons ofrace, creed. color, sex, national origin, age, handicap,Vietnam veteran status, marital status, and the like.'4Giving the Union the right to obtain this type of in-formation, which the majority now confers, givesbirth to a corresponding liability to police that infor-mation and act on it;'5obviously this is correct, forto conclude otherwise would negate the reasons forestablishing this new right. Counsel for the EqualEmployment Opportunity Commission, appearing asamicus curiae, stated during the oral argument in thiscase that the EEOC had not to that date held a unionresponsible for the employer's exercise of its manage-'For the Board's extension of Title VII and disregard of the confiden-tiality requirements of other statutes, see Westinghouse Electric Corp., 239NLRB 106. issued this date. and my dissent therein.iq Employers are currently required to hire without regard to the above-listed factors See, e.g.. itle VII. supru: Equal Pay Act of 1963. 77 Stat. 56.29 l: S.(' § 206{d): Executive Order 11246. as amended by Executive Order11375 (1967): Age iscrimination in Employment Act of 1967. 81 Stat 602;and Department of Labor Order 4 (1970), as revised April 2, 1972.I applaud the enactment of laws in the past 15 years to eliminate discrimi-nation based on artificial barriers in the workplace. T'he last six Presidentsiof the U:nited State'. including President Carter. have affirmed equality ofopportunitt as part of our country's national goals.[lnions do, of course, have a duty of fair representation to all employ-ee, once ihes are within the unit. Iiranda Fuel Companrv, Inc., 140 NLRB181 (1962): lhe Ballluce ( orpoirton v ,V.I RB, 323 U.S. 248 (1944). Seethe discussion of this doctrine in Handv .4nd,. Inc., 228 NLRB 447, 455. etseq (1977).Nevertheless, two of my colleagues on the majority had held that in theexercise of that fiduciary dut) the bargaining representative may not requirea nonmember who is within the unit to pay the equivalent of dues in orderto have the representative process a grievance beyond the first step. See mypartial dissent in Imernatuirnal A.sociation of Machinists and Aerospace4oirkArv. .I sl lnion No 697, 4 FL-('1I0 (The H. O. (anfield Rubber Com-mnirt o I irginia. Inc i. 223 Ni RB 832. 836-837 (1976) Apparently thatholding would also apply here. My colleagues seem to increase the obhlga-lion, of exclusive representatis es without affording them additional reve-nues with which to finance those functions144 THE EAST DAYTON TOOL AND DIE CO.ment prerogative in hiring. Thus, the EEOC had notgone as far as the majority is going here.While I find on the peculiar facts of this case thatthe Union is not entitled to the information soughtherein for fundamental reasons, as set forth below,'6my colleagues address themselves to important poli-cy considerations which extend beyond the facts ofthis case and therefore require discussion, particu-larly because I cannot agree with their assessment ofthe situation or the practical detriment it will bestow.Accordingly, even assuming that no technicalgrounds existed for dismissing this complaint, Iwould dismiss the allegations on their merits insofaras information as to applicants and hiring practicesare concerned. For I find no relevance of the infor-mation sought to any collective-bargaining obliga-tion of the Union.Nor does it become relevant because the collec-tive-bargaining agreement between Respondent andthe Local Union provided for equal employment op-portunities without regard to "race, color, creed, ornational origin" in hiring, recruitment, or advertisingfor employment, inter alia. For these prehire activi-ties are solely within the control of the employer;they are not matters related to wages, hours, or work-ing conditions and hence are not mandatory subjectsof bargaining. Accordingly, an employer is free totake unilateral action with respect to such nonman-datory subjects, even where covered by a contract,"16 The request here was made by the General Counsel for District Council7 of the International Union of Electrical, Radio and Machine Workers,AFL-CIO-CLC. However, the coUective-bargaining agreement explicitlystates that the recognized exclusive representative is Local 668. Internation-al Union of Electnrical. Radio and Machine Workers. AFL-CIO-('LC. It isfirmly established that an employer is obligated to bargain only with theexclusive representative of its employees. NL.R.B v. Wooster Division ofBorg-Warner Corporation, 356 1U.S. 342 (1958). (I point out that in casesbrought under title Vll international unions correctly urged an analogousposition: that the International should not be found liable if it either wasnot a signatory to the collective-bargaining agreement, or if the title VIIcharge was brought against the local union. See, e.g., Sinvard v. McCallCorp., II FEP Cases 431 (D.C.N.D. Ga., 1975); Wells v. Meyer's Bakery ISFEP Cases 928 (D.C.E.D. Ark.. 1976): EEOC v. Container Corp, of America.5 FEP Cases 108 (D.C.M.D. Fla., 1972).) Accordingly, the employer is un-der a duty to furnish information only to such recognized representative.and, inasmuch as here that representative is only the Local, the request forinformation by an agent of the International was totally without force oreffect. I further note that East Texas Steel Castings Company, Inc., 191NLRB 113 (1971), enfd. 457 F.2d 879 (5th Cir. 1972). cited by the majority)in fn. 3, is inapposite. That decision merely held that a union's filing of anunfair labor practice charge and subsequent issuance of a complaint alleg-ing that respondent had unlawfully refused to sign an agreed-upon collec-tive-bargaining agreement put respondent on notice that the union soughtexecution of the contract. There was no issue as to whether the union seek-ing the contract was the exclusive bargaining representative of respondent'semployees. In any event. the validity of the request for information must bedetermined as of the date it was made and based on its nature. and the laterjoining of the Local in the charges if it did so in fact. could not cure anydeficiency in the demand that was made earlier, especially where, as here,there is no indication that the Local made a request for the information.Because the request was not made by the exclusive representative. I alsofind that Respondent was not obligated to furnish copies of the insuranceagreements. Had the recognized Local made that request. I would reach adifferent conclusion.and a refusal to discuss or supply information relat-ing thereto would equally be not unlawful.Nor can I see how information concerning thenumber and types of applicants for employment canbe relevant or necessary to the Union's performanceof its functions in representing employees on the pay-roll in the unit. The holding of Tanner Motor Livery,Ltd., 148 NLRB 1402 (1967), that hiring practicesmay "inherently affect terms and conditions of em-ployment," does not require a contrary conclusion,The Board there held only that employee picketing toprotest discriminatory hiring policies and practiceswas concerted activity protected by Section 7 of theAct; it did not involve any labor organization orunion activity and there was no alleged violation ofSection 8(a)(5). It does not follow from the holdingtherein that a bargaining representative is entitled toinformation concerning applicants and hiring prac-tices; 18 to conclude that it does is a complete nonsequitur. The majority's reliance on Tanner to sup-port a finding that Section 8(a)(5) has been violatedis thus obviously misplaced. There is a clear distinc-tion between the employees' right to protest a man-agement policy, and the right-or responsibility-ofa bargaining representative to demand informationabout applicant or hiring procedures which have notbeen attacked or questioned.Furthermore, the Union here never at any timeasserted that the information was needed to imple-ment the nondiscrimination provision, or any otheraspect, of the collective-bargaining agreement. Onthe contrary, the Union's witness who drafted andsigned the letter requesting the information testified:I saw this [imbalance of race and sex in the unit]as a potential problem, in fact, when the EEOCcomes in and in plants where we have been jointdefendants there will be a work-up on this and ifthey see that the employer employs no femalesand no blacks, they consider that to be a primafacie case of discrimination. [Emphasis sup-plied.] t9Obviously the Union here was not seeking the infor-mation for any purpose related to representation ofemployees in the unit or for administration of thecontract. In fact, there is no evidence that such arequest for information regarding applicants wasmade during negotiations for a new collective-bar-I? See, e.g., Allied Chemical & .4 kah Workers of America. Local Union No.10 v Pittsburgh Plale Glass C(o., (hemical Division. 404 U.S. 157 (1971).SCf. Ladish Co. 219 NLRB 354 (1975). which enumerates some of themany subjects about which an employer is required to bargain, but empha-sizes that "the Board has never taken the position that Section 8(d) requiresbargaining about everything that might possibly bear on the employmentrelationship" (219 NLRB at 356.)This was reaffirmed by counsel for the International Ilnion during oralargument of this case.145 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining agreement. The majority is thus attributingto the Union a purpose which it has not asserted andwhich is not necessarily to be inferred from the facts.No evidence was adduced that any grievances hadbeen filed under the nondiscrimination provisions ofthe contract or that any charges of unlawful discrimi-nation had been filed against Respondent before theBoard or in any other forum.From all the facts, as well as from the Union'sadmissions, it can only be concluded that the infor-mation was sought in order that the InternationalUnion might protect itself from possible futurecharges before the EEOC that it had engaged in un-lawful discrimination, rather than to police the con-tract in existence here. The claim to a right to theinformation is, as noted above, based in part on thecontractual language. However, neither this nor anyother union is automatically entitled to any and allinformation an employer possesses with respect to asubject merel because that subject is mentioned inthe contract.'The possibility that there may eventually be a find-ing that Respondent has engaged in unlawful race orsex discrimination, and that there could be some ad-verse impact on unit employees in consequence, istoo remote to warrant this Board's novel order re-quiring Respondent to provide the information re-quested as to applicants. As the United States Courtof Appeals for the Ninth Circuit stated in affirmingthe Board's dismissal of the complaint in San DiegoNewspaper Guild, Local No. 95 of the NewspaperGuild, AFL-CIO-CLC [Union-Tribune PublishingCo.] v. N.LR.B.: 21When [the] union asks for information which isnot presumptively relevant, the showing by theunion must be more than a mere concoction ofsome general theory which explains how the in-formation would be useful to the union in de-termining if the employer has committed someunknown contract violation.I recognize, as my colleagues discuss in Westing-house Electric Corporation, supra, also issued today,that Congress has acknowledged that statutes, execu-tive orders, and regulations involving the eliminationof employment discrimination make a certain degreeof overlapping jurisdiction among various Federalagencies, as well as the courts, virtually inevitable.Nonetheless, the purposes stated in Section I of theNational Labor Relations Act-which include provi-sions of orderly and peaceful procedures for prevent-ing the interference by either employers or employees20 See fn. 18, above.21 548 F.2d 863, 868 (1977), affg. Union-Tribune Publishing Co.. 220NLRB 1226 (1975). I did not participate in the Board decision.with the legitimate rights of the other, and protectionof employees in their relations with labor organiza-tions-are not promoted by a decision of this Boardadding its own processes to the plethora of regula-tory procedures implementing the Federal policy ofequal employment opportunity.22It is, of course, well known that Title VII prohibitsemployers from discriminating in hiring on the basisof race, creed, color, sex, or national origin. Obvious-ly, then, if the Employer here refused to hire anyapplicants for employment on the basis of their raceor sex, as the International Union intimates, Respon-dent would thereby violate Title VII and the appli-cants discriminated against would have their remedyunder that title. Finally, it is equally obvious that ifthe International Union were concerned about "thepossibility" that the Employer had violated the provi-sions of a statute other than the National Labor Re-lations Act, the appropriate procedure for the Inter-national Union to pursue is the one mandated bythat statute. In simple language, if the Union believesthat the Employer has violated Title VII, the Unionhas the obligation to file a charge with the EqualEmployment Opportunity Commission. Thereafter,the Union would follow the procedures set forth inthat statute; i.e., filing of a charge, investigationthereof by the EEOC, and subsequent action as ap-propriate.With regard to investigation of charges, the EEOCregulations provide for production of documentaryevidence "to effectuate the purposes of Title VII." 'However, section 709 of the Civil Rights Act 24 pro-hibits disclosure of any information received by theEEOC in its investigation of the charge "prior to theinstitution of any proceeding. ..involving such in-formation." Indeed, the circuit court has recently soheld.25Thus, the International Union is not only ask-ing the Board to compel Respondent to provide in-formation regarding possible violations of a statuteother than the Act we administer, but is seeking in-formation unobtainable from the agency which is theproper forum for litigation of Respondent's allegedunlawful hiring.26For the Board to be the instrument22 See President Carter's Reorganization Plan No. I. submitted February23, 1978, consolidating Federal equal employment opportunity programs.124 Cong. Rec. 23, S. 141 thru 143; House Doc. # 95-295 (Feb. 23, 1978).23 29 C.F.R. § 1601.15.2442 U.S.C. I 2000e-7.5 Sears, Roebuck and Company v. E.E O.C., er al., 435 F. Supp. 751 (D.C.Cir. 1978). The court there stated:We hold that by enacting § 709(e), Congress meant to prohibit theEEOC from giving information from its investigative files to any indi-vidual outside the government.Although the legislative history is sparse, we believe that Congress'intention in enacting § 709(e) ...was to forbid disclosure of sensitivedata to any persons outside the government.26 As my colleagues noted in Westinghouse, supra, the Supreme Court has146 THE EAST DAYTON TOOL AND DIE CO.of the International Union's circumvention of the ex-plicit strictures of the Civil Rights Act of 1964 iswholly improper and at variance with the purposes ofour Act."For all the foregoing reasons, I respectfully dissentfrom my colleagues' conclusion that the Internation-al Union is entitled to information from Respondentregarding the race and sex of applicants for employ-ment.Having so concluded, it follows that I would notfind either the International or the Local Union enti-tled to information concerning Respondent's "rea-sons" for not hiring more female or black employees.I find such subjective information unrelated to itsperformance of any collective-bargaining responsi-bility. Furthermore, it is undisputed that before theBoard majority acted here the Union exercised nocontrol over Respondent's hiring. Indeed, the man-agement rights clause of the parties' collective-bar-gaining agreement explicitly provides, in pertinentpart, that "the right to hire ... is vested exclusivelyin the Company." Inasmuch as the Local Union hasno right to determine who is hired by Respondent, Isee no basis for requiring Respondent to provide theInternational Union or the Local with the reasonsunderlying its hiring decisions, or for making theUnion jointly responsible, as my colleagues now do,for any violation under title VII of the Employer'sinitial hiring process.said that 'li]f a given action would violate both title VII and the NationalLabor Relations Act, the National Labor Relations Board would not bedeprived of junsdiction." Alexander v. Gardner-Denver Co.. 415 U.S. 36, 48.fn. 9 (1974), citing 110 Cong. Rec. 7207 (1964). However. that is a far cryfrom a holding that a violation of Title VII is also a violation of the Na-tional Labor Relations Act. Accordingly. in the circumstances of this case,the principle that in some situations both the Board and the EEOC mayprovide an appropriate forum is inapposite and irrelevant.27 The majonty's holding in this case is particularly anomolous in view ofthe Board's assiduous resistence of disclosure of its own documents. See,e.g., N.LR.B. v. Robbins Tire and Rubber Compaony. 98 S.Ct 2311 (decidedJune 15, 1978).APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIILL NOT refuse to bargain collectivelywith International Union of Electrical, Radioand Machine Workers, AFL-CIO-CLC, and itsLocal 668, by refusing to furnish informationrelevant and necessary for the Union to fulfill itsobligation to represent all employees fairly. Theappropriate bargaining unit is:All production and maintenance employees,excluding designers, checkers, and detailers inthe design room, all office clerical employees,sales engineer trainees, professional employ-ees, guards and supervisors as defined in theAct.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights to self-organization;to form, join, or assist the above-named labororganization, or any other labor organization; tobargain collectively through representatives oftheir own choosing; and to engage in concertedactivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any or all such activities.WE WILL. upon request, furnish the Interna-tional Union of Electrical, Radio and MachineWorkers, AFL-CIO-CLC, and its Local 668,with data respecting the race and sex of appli-cants for employment during the years 1973 and1974.WE WILL. upon request, furnish the above-named labor organization with copies of themaster plans, as such plans pertain to unit em-ployees, containing our agreements with insur-ance carriers who provide medical insurancecoverage, sickness and accident insurance cover-age, and life insurance coverage, for unit em-ployees.THE EAST DAYTON TOOL AND DIE CODECISIONSTATEMENT OF THE CASEHENRY L. JALETTE. Administrative Law Judge: This casepresents the question of a bargaining representative's rightto information from an employer relating to matters ofminority groups and women as they may affect the Union'sduty to fair representation. The proceeding was initiatedby a charge filed by the above-named Union ' on October22, 1974, pursuant to which complaint issued on December11, 1974. On January 21, 1975, heanng was held in Oak-wood, Ohio.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs by Gen-eral Counsel and Respondent, I make the following: 2IThe International and Lx oal 668 are referred to collectively .; theUnion.-Prior to hearing. Respondent had requested that the General Counselfurnish it with certain informsataion pursuant to the Freedom of InformationAct. 5 U S.C. § 552 This request was denied on the ground the informationrequested was exempt from disclosure. At the hearing. Responden! movedto dismiss on the ground it had been denied the info,rmation requested. hemotion was denied Respondent has renewed its motion in its brief For( ntin ued147 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. THE ALLEGED REFUSAL TO BARGAINA. Factual SettingRespondent is engaged in the manufacture and sale ofmachine tools and dies at a plant in Dayton, Ohio, employ-ing about 80 employees.' Since December 17, 1971, theUnion has been the certified representative of Respon-dent's employees in a production and maintenance unitand has been party to a collective-bargaining agreementwith Respondent covering such employees effective fromApril 1, 1972, through March 31, 1975.On July 19, 1974, the Union requested that Respondentsupply it with certain information. The complaint alleges,and it is not disputed, that Respondent refused to supplythe Union with the following information:1. The total number of males, females, whites,blacks, and other minorities who sought employment,and the total number in each group who were actuallyhired, in 1973 and 1974 respectively.2. The master plans containing the agreements be-tween Respondent and insurance carriers who providemedical insurance coverage, sickness and accident in-surance coverage, and life insurance coverage for theunit employees.3. The reason or reasons why Respondent employsso few females and blacks.The Union's request was made in a letter of July 19 andsubsequently renewed on August 8 by letter to Respon-dent's president and on September 5 by letter to Respon-dent's attorney. On September 18, Respondent's attorneyresponded by letter stating merely that Respondent wasmaking no response to the Union's request.B. Analysis and ConclusionsBoth parties have filed rather lengthy briefs. An analysisof the briefs reveals, however, that they are agreed on thegeneral principles; that is, Respondent admits that an em-ployer is required to supply a union, upon request, infor-mation relevant and necessary for the Union to fulfill itsobligations under Sections 9 and 8(b) of the Act, includinginformation sufficient to enable it to understand and intel-ligently discuss issues raised in bargaining, informationnecessary for the processing of grievances or to police theterms of an existing agreement, or information to preparefor contract negotiations. Respondent contends, however,that the information here requested was not requested forany of those purposes and that it is not relevant and neces-reasons stated by Judge Ordman in Papercraft (Corporation, 212 Nl.RB 241)(1974). the motion is again denied. Moreover. in VN R B v. Seaur. RKabhusc& Co., 421 U.S. 132 (1975). the court stated at fn. 10 that "lhe Act isfundamentally designed to inform the public about agency action and notto benefit private litigants." Respondent's motion is erroneously premisedon the view that the Act created new discovery rights for use in litigationJurisdiction is not in issue. The complaint alleges. the answer admits.and I find that Respondent meets the Board's S50.0OX direc: outflou stan-dard for the assertion of jurisdiction.sary to any bargaining purpose or for the fulfillment of anyobligation of the Union under Sections 9 and 8(b) of theAct.According to Respondent, the narrow issue presented inthis case is whether an employer's duty to bargain in goodfaith under Section 8(a)(5) and (d) of the Act requires thatinformation be provided to a union "for the sole purposeof aiding the Union in implementation of its own unilater-ally, internally adopted affirmative action program to elim-inate race and sex discrimination within its locals." Werethe issue as thus presented, one might agree with Respon-dent's development of its argument and conclude that theUnion was not entitled to the information it requested.However, Respondent's statement of the issues is not cor-rect and much of its legal argument is irrelevant.It is true that the information in question was requestedin implementation of a unilaterally adopted program toeliminate race and sex discrimination. However, this wasnot a program to eliminate race and sex discriminationwithin the locals of the International Union, but rather, asexpressly stated in the Union's request of July 19, 1974,"an affirmative action program to eliminate all race andsex discrimination in plants represented by IUE-AFL-CIO-CLC and its locals." It is evident from this that theprogram in question did not involve internal union affairs.Nor could Respondent have entertained any doubt aboutthe nature of the Union's program and the purpose of theinformation requested, because the Union's letter also stat-ed, "I have done a preliminary review of the employmentsituation at the East Dayton Tool and Die Company inreference to this program. I note that East Dayton employsno females and only three blacks. In order that I mightcomplete an appropriate analysis and reach the correctconclusions concerning potential race and sex discrimina-tion problems at East Dayton, it is necessary that I havecertain information which is not available through the Lo-cal Union."In short, on its face the Union's request related to condi-tions of employment at the plant, namely, possible raceand sex discrimination. The question then arises whetherpossible race or sex discrimination in conditions of em-ployment is a subject within the purview of the Union'sobligations under Sections 9 and 8(b) of the Act. Respon-dent concedes that a union has a duty of fair representa-tion to all employees of a bargaining unit, breach of whichmay be the basis of an unfair labor practice finding. LocalUnion No. 12, United Rubber, Cork, Linoleum & PlasticWorkers of America, AFL-CIO (The Business League ofGadvhen (David Buckner, et al.)) 150 NLRB 312 (1964),enfd. 368 F.2d 12 (5th Cir. 1966), cert. denied 389 U.S. 837(1967).Respondent contends, however, that "there is nothing inthe statutory duty of fair representation under the NationalLabor Relations Act which requires a union to engage inaffirmative action to eliminate race or sex discriminationby employers." It is unnecessary to decide whether a unionis required by the Act to engage in affirmative action toeliminate race or sex discrimination by employers. The factof the matter is that the Union in this case has adopted aprogram to that end and "[t]he elimination of discrimina-tion and its vestiges is an appropriate subject of bargaining,148 THE EAST DAYTON TOOL AND DIE CO... ." Emporium Capwell Co. v. IVestern Addition Commu-nity Organization, 420 U.S. 50, 69 (1975).Respondent contends that in any event any duty of fairrepresentation owed by the Union would not extend to itshiring policies, because the Union owes no duty to repre-sent those whom the employer has not hired. GeneralCounsel appears to contend othcrwise on the theory thatapplicants for employment are employees within the mean-ing of Section 2(3) of the Act. In addition, General Counselcontends that the Union has a duty of fair representationin matters of hiring under title VII of the Civil Rights Actand decisions of the EEOC and the courts, and that aunion may be held liable for discrimination in hiring undertitle VII. For these reasons, General Counsel contends theUnion is entitled to the information in question.Respondent disputes the assertion that a union may beheld liable for discrimination in hiring where hiring is sole-ly in the control of the employer, citing Meadows v. FordMotor Co., 6 FEP Cases 795 (D.C.W.D. Ky. 1973). 1 agree.In the cases cited by General Counsel, the unions were, soto speak, in pari delicto with the employers. Assuming, ar-guendo, that the Union could be held liable under title VIIfor employer discrimination in hiring, Respondent con-tends it is not the function of the Board to ensure compli-ance with title VII. I agree."While the Board must interpret the Act with due regardfor Federal policy against racial or other arbitrary or invid-ious discrimination, we should not attempt to usurp thefunctions which Congress entrusted to the Equal Employ-ment Opportunity Commission and other agencies." Be-kins Moving & Storage Co. of Florida, Inc., 211 NLRB 138,139 (1974). This does not mean, however, that issues ofrace or sex discrimination are outside the purview of theAct as indicated earlier.I also agree with Respondent that a union owes no dutyof representation to applicants for employment, albeit theyare employees within the meaning of Section 2(3) of theAct. Nevertheless, the racial or sex identity of applicantsfor employment is relevant to the Union's performance ofits obligations under Sections 9 and 8(b) of the Act, be-cause ". ..an employer's hiring policies and practices areof vital concern to employees inasmuch as such policiesand practices inherently affect terms and conditions of em-ployment. Tanner Motor Livery, Ltd 148 NLRB 1402, 1404(1969), enforcement denied on other grounds, N. LR.B. v.Tanner Motor Livery, Ltd, 419 F.2d 216 (9th Cir. 1969).There is no showing here that any employees of Respon-dent have expressed a concern over its hiring policies, butunder the statutory scheme that is not essential as they aredeemed to be expressing their concern through their bar-gaining representative.On the basis of the foregoing, I conclude that informa-tion respecting the racial and sex identity of applicants foremployment is relevant and necessary to the Union's per-formance of its obligations under Sections 9 and 8(b) of the4As a matter of fact. the Local Union gave less than enthusiastic responseto the International's requests for assistance in implementing the nondiscn-mination program.Act. Respondent argues, however, that in any event theUnion did not request the information for such a purpose.rather, that it requested the information for the purpose ofavoiding liability under title VII and to forestall theBoard's refusal of certifications to the Union in futurecases. The record indicates that the Union's purposes were,in part, as Respondent asserts. Respondent overlooks,however, the testimony of Attorney Janetzke that "aftermeeting with the Employer, if we are not able to resolve theproblem, most of them are resolved at one point during thenegotiations, some are not, we then, our program calls forthe filing of charges with the Equal Employment Opportu-nity Commission seeking to eliminate the discriminationwe feel exists in the plant and the Employer has refused toeliminate." In short, if the information is furnished, it isused at the outset to negotiate whatever changes are neces-sary to eliminate discrimination. This is integral to theUnion's fulfillment of its obligations under Sections 9 and8(b) of the Act. That the Union may have other purposesin mind for the information does not detraci from the rele-vant purpose thus expressed at the hearing and subsumedin its July 19 letter.It is evident from the foregoing that the information re-quested by the Union respecting the total number of males,females, whites, blacks, and other minorities who soughtemployment and who were actually hired in 1973 and 1974is relevant and necessary to enable the Union to fulfill itsduty of fair representation to unit employees under Sec-tions 9 and 8(b) of the Act.Linked to the foregoing is the Union's request for thereason why Respondent employs no females and so fewblacks. In addition to its assertion that this information isnot relevant and necessary for the Union to fulfill its obli-gations as bargaining representative, Respondent assertsthat it was not required to answer because an answer mightwell constitute an admission against interest. I am uncer-tain about the significance of this defense. If the racial andsex composition of the bargaining unit is a proper subjectof bargaining, should the Union be foreclosed from inquir-ing into the Employer's reasons for the existence of a par-ticular condition of employment because his answer mayconstitute an admission against interest? For example, if anemployer discharges an employee for discriminatory rea-sons and the union asks the reason for the discharge inorder to determine whether to file a grievance, can the em-ployer decline to do so because a truthful reply would con-stitute an admission against interest? Obviously not. Wherean employer has taken some action on a matter which is aproper subject of collective bargaining, he cannot avoid hisobligation to furnish information to the union on theground his reply might constitute an admission against in-terest. The test is, as with the other information requested,whether or not the information is relevant and necessary tothe union's performance of its bargaining obligation.I have already found that information regarding the Re-spondent's hiring practices with regard to minority groupsand women is relevant and necessary for the Union to ful-fill its bargaining obligations. It follows from this and thefacts of this case that the Union had cause to questionRespondent about the composition of the unit in terms ofrace or sex. The unit consisted of 105 employees, none of149 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich was female, and only 3 were black. As Janetzke stat-ed, these figures are sufficient for a prima facie case ofdiscrimination. Certainly, they would justify the filing of agrievance under the no-discrimination provision of thecontract. True, no grievance had been filed, but this is nota condition precedent where information is otherwiseshown to be relevant and necessary. Respondent's replymight very well negate an appearance of discriminationbased only on numbers and thus obviate the necessity forfiling a grievance.Also true is the fact that the Union did not advert to thecontract provision or claim any breach of contract in mak-ing its request. This also was not a condition precedent; theletter of July 19 indicated sufficiently the relevance andneed for the information by adverting to a program toeliminate discrimination in plants represented by theUnion.In short, inasmuch as the race and sex of applicants foremployment is an appropriate subject of bargaining, and asthe Union had cause to believe discrimination against aminority and women might exist in Respondent's hiringpractices, it was entitled to know the reason why Respon-dent employed no women and so few blacks and Respon-dent's refusal to supply the information was violative ofSection 8(aX)(5) and (1) of the Act.The Union's request for master agreements between Re-spondent and insurance carriers who provide medical in-surance coverage, sickness and accident insurance cover-age, and life insurance coverage for unit employees standson a different footing from the other requested informa-tion. As with the other requested information, the ostensi-ble purpose for the request was to determine whether theinsurance plans contained any provisions which discrimi-nated against females in the benefits provided for pregnan-cies.As to the life insurance agreement between Respondentand the carrier, I cannot conceive of its relevancy for thepurpose stated by the Union. The contract, provides forlife insurance of $1,500 ". ..to all employees with senior-ity. .-6 On its face the contract is nondiscriminatoryand the Union has not shown there is any basis for it tobelieve the master life insurance agreement contains dis-criminatory provisions. Accordingly, I find no relevancy ornecessity for Respondent to produce the master life insur-ance agreement.The sickness and accident insurance benefits providedfor in the collective-bargaining agreement are set forth ingeneral terms and are also applicable to all employees,without discrimination. Again, I fail to conceive what mat-ter could be contained in the master insurance agreement5 Art. IV provides, inter alia, that: "The Company and the Union agree toprovide equal employment opportunities without regard to race, color,creed, or national ongin. This agreement shall apply to hiring. placement,upgrading, transfer or demotion, recruitment, advertising or solicitation foremgployment ..Exh B, sec. B,.OI0 of the contract (G.C. Exh. 2a).which would be relevant or necessary for the Union tofulfill its bargaining obligation.As to the major medical benefits, it appears that theUnion does know what benefits are provided for pregnan-cy cases and does not need to study the master insuranceagreement to determine whether those benefits discrimi-nate against females. If the benefits are discriminatoryagainst females it would be in their capacity as dependentsof employees inasmuch as no females are employed in thebargaining unit. It is not my understanding that the duty offair representation which a union owes under Sections 9and 8(b) of the Act would extend to such a question aspossible sex discrimination involving dependents of em-ployees. It may be that Respondent is discriminating in nothiring females and that females may be hired in the future.If so, the master insurance agreements may then becomerelevant and necessary. That issue can be decided anotherday.General Counsel asserts that apart from any question ofpossible sex discrimination, the Union is entitled to themaster insurance agreements because they contain the ad-ministrative details of the benefit package, and the Unionis entitled to examine them to determine whether the ad-ministration of the benefit package provides the unit em-ployees in actuality the benefits for which it bargained. Iam not persuaded that General Counsel's position is thecorrect one. In some circumstances, I can see that a unioncould be so ignorant of the medical insurance benefitsagreed to in collective bargaining that it would be entitledto examine the master insurance agreement between theemployer and its carrier. In this particular case, one cer-tainly cannot determine from Exhibit B of the collective-bargaining agreement what medical benefits were bar-gained for; however, section B,2.02 adverts to specific in-surance policies and states they are appended to theagreement (although they are not). Accordingly, theUnion's ignorance of the benefits to be provided under theagreement can be cured by its requesting the insurancepolicies referred to in section B,2.02, and the master insur-ance policy may then not be necessary for the Union tofulfill its bargaining obligations. If the policies referred toin section B,2.02 are insufficient, the Union may then beentitled to master insurance policies, but that also is aquestion for another day.Apart from the foregoing, assuming, arguendo, that theUnion desired the master insurance agreements in order topolice administration of the collective bargaining agree-ment, the Union did not request them for that purpose.General Counsel asserts that the fact the Union assertedone purpose for the request does not mean it may not as-sert other bases at another time. I agree. The Union has theright to request the information in question for such rele-vant purpose it may have, but that request must be ad-dressed to the Respondent and not expressed for the firsttime at the hearing. It may very well be that Respondentwould have complied with the request for master insurancepolicies had the Union indicated they were necessary topolice administration of the contract. For this reason, theRespondent may not now be held in violation of Section8(a)(5) and (1) of the Act for refusing to produce the mas-ter insurance policies.150 THE EAST DAYTON TOOL AND DIE CO.11 THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth above, occurringin connection with its operations described above, have aclose, intimate, and substantial relationship to trade. traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.III. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(aXI) and (5) of theAct, I shall recommend that it be ordered to cease anddesist therefrom and to take appropriate and affirmativeaction designed to effectuate the policies of the Act, specif-ically, that Respondent be ordered to furnish to the Unionthe information which I have found herein was unlawfullydenied to it.CONCLUSIONS OF LAW1. East Dayton Tool and Die Co., is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. International Union of Electrical, Radio and Ma-chine Workers, AFL-CIO-CLC, and its Local 668 are,each of them, labor organizations within the meaning ofSection 2(5) of the Act.3. All production and maintenance employees of Re-spondent at its Dayton, Ohio, plant, excluding designers,checkers, and detailers in the design room, guards and sup-ervisors as defined in the Act constitute a unit appropriatefor the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.4. International Union of Electrical, Radio and Ma-chine Workers, AFL-CIO-CLC, and its Local 668, are,and at all times herein have been, the exclusive representa-tive of the employees in the unit described above within themeaning of Section 9(a) of the Act.5. By refusing to furnish the above-named Union, uponrequest, with the information requested on July 19, 1974,concerning applicants for employment according to sex orminority grouping, for the years 1973 and 1974, and byrefusing to state the reason why it employed no femalesand few blacks, Respondent has engaged in, and is engag-ing in, unfair labor practices within the meaning of Sec-tions 8(a)(5) and (I) and 2(6) and (7) of the Act.6. Respondent's refusal to furnish the Union with copiesof its master insurance agreements pursuant to the requestof July 19 was not violative of Section 8(a)(5) and (1) of theAct.[Recommended Order omitted from publication.]151